DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 1-11, 13-14 and 17 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Yang discloses a communication control apparatus  comprising: a control circuitry configured to decide transmission power information for uplink multiplex communication from a plurality of communication apparatuses in a wireless local area network (WLAN) (Yang, [0060-63; 0095]) on a basis of information obtained through reception from the plurality of communication apparatuses (Yang, [0051-53]); 
(Yang, [0042, 50-53]); and 
a communication circuitry configured to transmit the trigger frame to each communication apparatus of the plurality of communication apparatuses (Yang, [0042, 50-53]) and
the transmission power information indicates a transmission power range, settable by the control circuitry for a communication apparatus of the plurality of communication apparatuses, allowing the communication apparatus to set a transmission power for uplink transmission (Sampath, Fig. 3 [0021,46]).
Sampath discloses a control circuitry (Sampath, Fig. 2 230), a processing circuitry (Sampath, Fig. 2 228) and a communication circuitry (Sampath, Fig. 2 222) and a plurality of mobile stations (Sampath, Fig. 2) receive a trigger frame from each communication apparatus of the plurality of communication apparatuses transmitted with the transmission power and the MCS (Sampath, [0035, 0055]) wherein the control circuitry is further configured to decide a target reception power of the frame used for setting the transmission power (Sampath, [0055] Fig. 5). 
Oteri discloses transmit using multicasting the trigger frame to each communication apparatus of the plurality of communication apparatuses (Oteri, [0168]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/L.T.W./Examiner, Art Unit 2415          


/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415